Citation Nr: 0912102	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-40 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for respiratory disorder, 
claimed due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to 
March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 Regional Office (RO) in 
Togus, Maine rating decision, which denied the claim on 
appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has a respiratory problem that is etiologically 
related to a disease, injury, or event in service, to include 
exposure to asbestos.


CONCLUSION OF LAW

The Veteran's claimed respiratory problem was not incurred in 
or aggravated by service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, and 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA letter dated in December 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The December 2006 letter explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  The Board notes that the 
Veteran was provided a VA examination in July 2008, at which 
he was not diagnosed with asbestosis or other respiratory 
condition linked to service.  The Board finds this 
examination report to be thorough, complete, and sufficient 
upon which to base a decision with respect to the Veteran's 
claim for service connection for a respiratory problem, 
claimed due to asbestos exposure.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
In order to establish service connection for a disability, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

The Veteran alleges that while serving aboard the U.S. Coast 
Guard Cutter Humboldt, from January 1952 to October 1952, he 
was exposed to asbestos.  The Veteran contends that part of 
his duties were to clean below deck surfaces covered in 
asbestos with a high powered air hose and then repaint the 
surfaces.  The Veteran believes this process exposed him to 
asbestos. 

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) observed that there 
has been no specific statutory guidance with regard to claims 
for service connection for asbestos-related diseases, nor had 
the Secretary promulgated any regulations.  McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter 
"DVB Circular"], that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI.  [This 
has now been reclassified in a revision to the Manual at M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C.]  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.  VA must ascertain whether there is evidence of 
exposure before, during, or after service; and determine 
whether the disease is related to exposure in service.  
Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 
Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).  The latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, and that an 
asbestos-related disease can develop from brief exposure to 
asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  See Dyment, 
Nolen, supra; VAOPGCPREC 4-2000.

In this case, the Veteran's service records in the claims 
file indicate that he served aboard the CGC Humboldt (WAVP-
372) during at least some portion of the period noted by the 
Veteran.  Mere presence aboard a ship is not one that is 
normally associated with probable asbestos exposure, and the 
Veteran's DD-214 does not reveal any MOS normally associated 
with a high risk of exposure to asbestos.  However, the Board 
recognizes that it is not inconceivable that the Veteran 
worked in close proximity of asbestos while present aboard a 
Korean War-era ship.  Consequently, for the purposes of this 
decision, the Board will presume that the Veteran was exposed 
to asbestos during service.  Thus, the primary question is 
whether or not he has a current disability related to that 
exposure.

In this regard, the Veteran's service treatment records show 
no complaints, treatments or diagnoses of any respiratory 
condition; his entrance and separation examinations reflect 
no respiratory abnormalities.  Furthermore, the Veteran does 
not allege that his respiratory symptoms actually began while 
on active duty.

After service, the Veteran in October 2003 sought treatment 
for shortness of breath.  His initial examination noted that 
he was a cigarette smoker who had quit five (5) weeks 
previously.  There was no mention of asbestos exposure at 
that time.  The Veteran had nodules discovered on his lungs 
in April 2004.  These nodules were determined to be 
neuroendocrine large cell carcinoma and the Veteran's upper 
lobe of his right lung was removed in March 2005.  Testing by 
the Veteran's private physicians confirmed that the cancer 
was unrelated to asbestos exposure.  During the Veteran's 
cancer evaluation and treatment, however, a private January 
2005 CT scan was conducted, which reported shows that "there 
are pleural wall calcifications seen within the bilateral 
lower lobes posteriorly unchanged, consistent for asbestosis 
related pleural disease."

In June 2008, the Veteran was hospitalized for shortness of 
breath.  The physician diagnosed the Veteran with acute 
hypoxic respiratory failure complicating pulmonary fibrosis, 
chronic obstructive pulmonary disease (COPD) in exacerbation, 
recent bronchoscopy.  Under the Veteran's history, the 
physician noted the Veteran smoked up to two (2) packs of 
cigarettes per day for fifty-seven (57) years and that two 
(2) brothers had died from "lung cancer complicating 
cigarette smoking."  The physician also noted a past history 
of asbestos exposure in his initial notes.  The physician 
specifically noted in his impressions an exacerbation of COPD 
superimposed over significant restrictive pulmonary 
physiologic defects.

A private CT scan report dated in July 2008, noted "slight 
fibrotic change in the left upper node medially" and "an 
irregular, partially calcified density" also in the left 
upper lobe.  

In support of his claim, the Veteran submitted two (2) 
letters from his private treating physician discussing the 
possible effect of asbestos exposure on the Veteran's lungs.  
The first letter, dated in May 2006, stated, "From reviewing 
your chart, the chest x-ray did show evidence of what would 
seem asbestosis of your chest...I am convinced that the 
asbestos exposure affected your lungs, but I cannot say that 
the asbestos produced your tumor."  The Veteran requested 
that the physician clarify the statements made in his May 
2006 letter.  To that end, the physician provided a letter 
dated in June 2006.  In that letter the physician noted that 
a prior CT scan had "shown a patchy density involving the 
medial aspect of the left upper lobe.  There was also a 
density in the anterior segment of the right upper lobe 
extending to the lateral pleural surface.  Also scattered 
pleura calcification was noted consistent with asbestos 
exposure."  Based on the CT findings, the physician 
concluded, "I do think that asbestos exposure may have 
affected your lung somehow and possibly the lung function."

Based on the foregoing, in July 2008, the Veteran was 
afforded a VA examination, including a CT scan.  The scan 
showed a partially calcified irregular density on the left 
upper lung.  The CT examiner's report did not associate the 
calcified density with asbestos exposure concluding "There 
is no evidence of asbestos exposure or asbestosis."  The VA 
examination included an extensive review of the Veteran's 
past medical history, and both an interview with and physical 
examination of the Veteran.  The examiner noted that the 
Veteran had "smoked 1 - 1 1/2 PPD for 50 years, quit in 2003 
before cancer found."  The examiner also took note of the 
private physician's conclusion that the Veteran's past 
history of asbestos exposure had affected his lungs.  
Nevertheless, after considering the Veteran's history, the 
examiner diagnosed the Veteran with restrictive respiratory, 
interstitial respiratory disease, but concluded "[t]here is 
insufficient evidence to warrant a diagnosis of asbestosis at 
this time."

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran has a current respiratory disorder related to 
military service, to include asbestos exposure in service.  
The Board has considered the 2006 private physician letters 
and the argument of the Veteran's representative that these 
letters are sufficient to establish service connection.  The 
letters, however, do not opine a concrete link between a 
specific lung condition and in-service asbestos exposure, or 
other incident of service, and cannot, therefore, support a 
claim.  See Bostain v. West, 11 Vet. App. 127 (1998) (holding 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
Veteran's death was too speculative to be new and material 
evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding 
that a physician's statement that the Veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Beausoleil v. Brown, 8 
Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (holding that any medical link that is 
speculative, general or inconclusive in nature is of no 
probative value and not a sufficient basis to grant service 
connection).  

Certainly, the Board is cognizant that the private physician 
offered some rationale for his opinion, citing to a chest x-
ray and the September 2005 CT scan findings of a patchy 
density involving the medial aspect of the left upper lobe, 
as well as a density on the anterior segment of the right 
upper lobe.  However, the physician's ultimate conclusion was 
that "I do think that asbestos exposure may have affected 
your lung somehow and possibly the lung function."  Given 
the clearly speculative phrasing of the physician's 
conclusion, the Board finds this opinion to be of little 
probative value.

On the other hand, the VA examiner reviewed multiple CT scans 
of records, including both those that were and were not found 
to be suggestive of asbestos-related findings, as well as the 
treatment records discussed above, and ultimately concluded 
that there was insufficient evidence to warrant a diagnosis 
of asbestosis.  Given her comprehensive review of the 
Veteran's documented medical history, the Board finds her 
opinion to be the most persuasive and probative evidence of 
record.

The Board has considered the Veteran's lay assertion that he 
has lung disease due to asbestos exposure in service.  
Certainly, he is competent to report respiratory symptoms, 
and the nature and circumstances of his service, and his 
testimony in that regard is entitled to some probative 
weight.  However, a lay person is not competent to offer an 
opinion on complex medical questions, and the Board believes 
that, as a lay person, the Veteran is not competent to offer 
an opinion as to the underlying etiology of those symptoms, 
to include attributing them to asbestos exposure in service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

In short, there is no clear medical nexus of record linking a 
specific lung disorder to asbestos exposure in service, and 
the most probative opinion of record is against finding any 
such nexus.   As such, the Board concludes that the 
preponderance of the evidence is against the claim.  See 
Hickson, supra.


ORDER

Entitlement to service connection for respiratory problem, 
claimed due to asbestos exposure, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


